Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 17, 2021.  As directed by the amendment: claims 1-5, 8-12 and 16-17 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-20 are presently pending in this application.  Applicant’s response to the previous action is sufficient to overcome the drawing, specification and claim objections of the previous action.  
Response to Arguments
Applicant’s arguments, see Remarks, filed February 17, 2021, with respect to §112(b) rejections to claims 1-20 have been fully considered and are persuasive.  The §112(b) rejections to claims 1-20 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on February 26, 2021.
The application has been amended as follows: 

Claim 1, line 14 delete “…adapted by the first elastic clamping jaw…”.

Claim 9, lines 5-6 delete “…adapted by the second elastic clamping jaw…”.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed safe insulin pen needle. 
The closest prior art to claim 1 Boyd et al. (Boyd), US 2014/0107577 A1. 
Regarding claim 1,  Boyd fails to teach among all the limitations or render obvious a pen needle as claimed, which includes a hub sheath sleeving the side of the needle hub away from the needle head, and provided with at least one first elastic clamping jaw in contact with an outer wall of the needle head protector; wherein the outer wall of the needle head protector is provided with a first initial fixing position matched with the first elastic clamping jaw, and one side of the first initial fixing position being provided with a first check flange for preventing the first clamping column from entering the first initial fixing section when the first clamping column is located in the first trigger guide section, in combination with the total structure and function of the cap as claimed.  
The closest prior art to claim 10 is Karlsson et al. (Karlsson), US 2012/0150125 A1.
Regarding claim 10, Karlsson fails to teach among all the limitations or render obvious a pen needle as claimed, which includes a second clamping column and a second guide groove which are mutually matched are disposed between the protective sleeve and the needle tail protector, the second guide groove comprises at least a second initial fixing section and a second axially extending trigger guide section; the protective sleeve is further provided with a second elastic clamping jaw in contact with the outer wall of the needle tail protector, the outer wall of the needle protector is provided with a second initial fixing position matched with the second elastic clamping jaw, and one side of the second initial fixing position is provided with a second check flange for preventing the second clamping column from entering the second initial fixing section when the second clamping column is located in the second trigger guide section, in combination with the total structure and function of the cap as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783